court in the first instance)          NRS 34.724(2)(b); NRS 34.738(1).

                 Accordingly, we

                            ORDER the petition DENIED.




                                       Saitta
                    0
                                          J.                  Piektt ate         , J.
                 Gibbons                                   Pickering



                 cc: Aldo Jovanny Morones
                      Law Offices of John P. Parris
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      1We express no opinion as to whether petitioner could meet the
                 procedural requirements of NRS chapter 34.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e